Citation Nr: 1501306	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a stroke.

4.  Entitlement to an initial evaluation in excess of 10 percent for the right ankle strain. 

5.  Entitlement to a compensable disability rating for bilateral hearing loss.

6.  Entitlement to an increased evaluation for left knee degenerative joint disease (DJD), currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for right knee DJD, currently evaluated as 10 percent disabling.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had verified active duty from March 23 to June 17, 1981, from November 1990 to April 1991, and from February 2 to October 27, 2001.  He served 23 years in the Army National Guard, retiring in 2004.

This appeal arose before the Board of Veterans' Appeals (Board) from August 2009 and August 2011 decisions of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

The August 2011 rating action had increased the evaluation assigned to the right ankle disability to 10 percent, effective in December 2008 (the date of the original claim).  As this does not constitute a complete grant of the benefit sought, this issue continues to be before the Board for appellate consideration.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claimant is presumed to be seeking the maximum rating).

On the August 2011 VA Form 9, the Veteran had requested a Board hearing by live videoconference; on the September 2011 VA Form 9, he requested to appear at a Board hearing held at the RO.  In December 2012, he and his representative were informed that a videoconference hearing had been scheduled for January 18, 2013.  On January 10, 2013, the Veteran's representative requested that the hearing be rescheduled due to the Veteran's financial circumstances.  On October 22, 2014, the Board sent correspondence to the Veteran's representative and to the Veteran, asking that they clarify whether the Veteran still wanted to appear at a Board hearing and to indicate what type of hearing was desired.  This correspondence advised them both that if no response was received within 30 days from the date of the letter, the Board would presume that a hearing was no longer desired.  No response was received; therefore, the Board must conclude that a hearing is no longer desired.

The RO denied the claim for service connection for a low back disorder by a rating action issued in June 2007.  He was notified of this decision on June 18, 2007; he did not appeal this decision.  In December 2008, he filed another claim for service connection of a low back disorder.  Submitted with this claim were some National Guard records, dated in September 2001 and June 2003.  Pertinent service personnel records have also been added to the record.  These records were available at the time of the June 2007 rating action.  According to 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to finality.  Therefore, the claim for service connection for a low back disorder will be considered on a de novo basis, and the claim has been recharacterized as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated during his May 2009 VA examination that he had served 23 years with the National Guard.  His service personnel records note his retirement points earned through 2004.  Despite this, there has been no attempt to verify the exact dates that he served on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This is particularly important because confirmation of these dates would assist the Board in ascertaining whether a low back disability or a stroke were sustained while the Veteran was serving during a period of ACDUTRA and/or INACDUTRA, or whether any possible degenerative changes present in the low back manifested within one year of his separation from a period of requisite service.

The Board finds that the RO must make further attempts to locate the Veteran's service treatment records.  The Board acknowledges that the Georgia Army National Guard responded in May 2007 that they were unable to locate any records for those personnel who had been discharged in 2001; however, the available service personnel records clearly indicate that the Veteran retired from the National Guard in 2004.  Given this discrepancy, the Board finds that further attempts to locate the Veteran's treatment records must be made.

During his May 2009 VA examination, the Veteran had stated that he had suffered two strokes, one in 2003 and the other in 2009.  At the time of the July 2011 VA examination, he stated that the strokes had occurred in 2002 and 2009.  In either case, there is the possibility that the first stroke may have occurred during a period of ACDUTRA or INACDUTRA.  However, other than noting a history of a stroke, there has been no attempt to ascertain exactly when and where the Veteran was treated for either stroke.  The Veteran must be asked to provide as much information as possible concerning this treatment; the RO must then make all efforts to obtain and associate with the claims file any identified records.

The Veteran was afforded a VA examination of the back in July 2011.  The examiner noted that she could not resolve the issue of the etiology of the degenerative disc disease without resorting to mere speculation.  The examiner cited that injury and work experience during non-active duty periods were unknown.  The RO should obtain from the Veteran a list of all non-active duty work requirements and injuries.  The file should then be returned to the examiner with the additional information for an addendum opinion.

The Board notes that since the RO previously denied service connection for hearing loss, the Veteran has received an audiological VA examination that did not address tinnitus, but that resulted in a grant of entitlement to service connection for bilateral hearing loss.  As the Veteran suffered hearing loss in service, the Board finds that a new nexus opinion is required to determine if the Veteran has tinnitus and if that tinnitus is causally or etiologically related to service or to his service-connected hearing loss.  

During the May 2009 examination of the right ankle, the examiner noted that the Veteran had difficulty moving his ankle, but associated that with his stroke.  The examiner did not provide repetitive motion testing and did not indicate whether the Veteran's pain throughout the range of motion resulted in any functional limitation.  Therefore, the Board finds that a new VA examination to determine the current extent and severity of the Veteran's right ankle disability is necessary.  

Additionally, in August 2011, the RO issued a rating decision granting the Veteran's claim of entitlement to service connection for hearing loss.  In September 2011, the Veteran's representative submitted a notice of disagreement regarding the initial rating of that issue.  The Veteran was at no point issued a statement of the case regarding his hearing loss rating.  On April 5, 2013, the RO issued a rating action that continued the 10 percent evaluations assigned to each knee and that also found that no new and material evidence had been presented to reopen the claim of entitlement to service connection for hypertension.  On April 25, 2013, the Veteran's representative submitted a notice of disagreement with this denial.  Again, no Statement of the Case has been issued to the Veteran and his representative.  Therefore, the Board must remand these claims for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


  1.  The RO should issue the Veteran a Statement of the Case addressing the issues of entitlement to an initial compensable disability rating for hearing loss, increased evaluations for right and left knee DJD, and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to these issues.

2.  Verify all dates that the Veteran served on ACDUTRA and INACDUTRA with the Georgia Army National Guard.

3.  Attempt to obtain the Veteran's service treatment records.  All appropriate service departments and document repositories should be contacted, to include, but not limited to, Georgia's Adjutant General's Office.  All efforts to obtain these records must be documented for inclusion in the claims folder.  If the records cannot be located, the Veteran and his representative must be so notified and provided the opportunity to locate and submit the records to VA.

4.  Contact the Veteran and request that he provide the dates and locations of the medical facilities (VA and/or non-VA) where he received treatment for his 2002/2003 and 2009 strokes.  Once these treatment records have been identified, make all efforts to obtain and associate them with the claims folder. All efforts to obtain these records must be documented for inclusion in the claims folder.  If the records cannot be located, the Veteran and his representative must be so notified and provided the opportunity to locate and submit the records to VA.
5.  The RO/AMC should attempt to obtain and associate with the file any outstanding VA treatment records related to his claimed disabilities.  The RO should document any attempts to obtain these records, to include any negative responses.

6.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the presence and etiology of the reported tinnitus.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should then address the following:

a.)  Is it at least as likely as not that the Veteran's tinnitus is causally or etiologically related to service, to include the Veteran's exposure to noise?  

b.)  Is it at least as likely as not that the Veteran's tinnitus is causally or etiologically related to, or permanently aggravated by, his service-connected hearing loss?  

7.  The Veteran must be afforded the appropriate VA examination to ascertain and evaluate the current level of severity of his right ankle disability.  The claims file and all electronic records must be made available to the examiner.  

The examiner should clearly report the extent of the Veteran's right ankle disability in accordance with VA rating criteria, to include noting any functional impairment due to pain upon repetitive testing.  The examiner should distinguish, if possible, between the symptoms of the Veteran's stroke and his right ankle disability.    

8.  The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of the claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of all scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

9.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if the claims on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




